Exhibit 10.1
 
FIRST AMENDMENT TO
FINANCING AGREEMENT


FIRST AMENDMENT, dated as of December 3, 2013 (this "Amendment"), to the
Financing Agreement, dated as of September 30, 2013, by and among GLOBAL
GEOPHYSICAL SERVICES, INC., a Delaware corporation ("Company"), and certain
Subsidiaries of Company, as Guarantors, the Lenders from time to time party
thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as
administrative agent for the Lenders (in such capacity, "Administrative Agent"),
as collateral agent for the Lenders (in such capacity, "Collateral Agent") and
as co-lead arranger (in such capacity, the "TSL Co-Lead Arranger"), and
TENNENBAUM CAPITAL PARTNERS, LLC, a Delaware limited liability company, as
co-lead arranger (in such capacity, the "TCP Co-Lead Arranger" and together with
the TSL Co-Lead Arranger, each a "Co-Lead Arranger" and, collectively, the
"Co-Lead Arrangers").
 
WHEREAS, the Loan Parties, the Agents and the Lenders hereby agree to modify the
Financing Agreement on and subject to the terms set forth herein.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
1.   Definitions.  Any capitalized term used herein and not defined shall have
the meaning assigned to it in the Financing Agreement.
 
2.   Financing Agreement Definitions.
 
(a)  Section 1.1 of the Financing Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical order:
 
"'First Amendment' means the First Amendment to Financing Agreement, dated as of
December 3, 2013, by and among the Company, the Guarantors, the Lenders and the
Agents."
 
"'Specified Preferred Stock' means the depositary shares, each representing a
1/1000th ownership interest in a share of the Company's 11.5% Series A
Cumulative Preferred Stock, par value $0.01 per share, with a liquidation
preference of $25,000 per share (or $25 per depositary share), up to an
aggregate amount of gross proceeds from the sale thereof equal to $25,000,000,
on the terms and conditions set forth in the Specified Preferred Stock
Preliminary Prospectus."
 
"'Specified Preferred Stock Preliminary Prospectus' means, collectively, the
form of Preliminary Prospectus Supplement, to be dated as of December 4, 2013
and the Prospectus, dated December 3, 2013, in each case, attached as Exhibit A
to the First Amendment."
 
 
 

--------------------------------------------------------------------------------

 
(b)  Section 1.1 of the Financing Agreement is hereby amended by amending and
restating clause (d) of the definition of "Consolidated Fixed Charges" to read
in its entirety as follows:
 
"(d) all Restricted Junior Payments (whether in cash or other property, other
than common Capital Stock), and including, for the avoidance of doubt, all
dividends paid in respect of Specified Preferred Stock,"
 
3.   Issuance of Equity Securities.  Section 2.13(c) of the Financing Agreement
is hereby amended by amending and restating the parenthetical contained therein
to read in its entirety as follows:
 
"(other than (x) Capital Stock issued (i) pursuant to any employee stock or
stock option compensation plan, (ii) for purposes approved in writing by
Required Lenders or (iii) by a Subsidiary of the Company to its parent company
or (y) so long as no Default or Event of Default has occurred and is continuing,
Specified Preferred Stock)"
 
4.   Restricted Junior Payments.  Section 6.5 of the Financing Agreement is
hereby amended by deleting the period at the end thereof and adding the
following proviso in its stead:
 
"provided further that Company shall be permitted to pay monthly cash dividends
on the Specified Preferred Stock at a rate per annum set forth in the Specified
Preferred Stock Preliminary Prospectus so long as (i) both before and after
giving effect to such dividend, no Event of Default has occurred and is
continuing, (ii) Company and its Subsidiaries are in compliance, as of the last
day of the Fiscal Quarter most recently ended for which financial statements
have been delivered pursuant to Section 5.1(b), with the financial covenants set
forth in Section 6.8 on a pro forma basis after giving effect to such dividend
(and, for the avoidance of doubt, each dividend made pursuant to this proviso
since the last day of the Fiscal Quarter most recently ended for which financial
statements have been delivered pursuant to Section 5.1(b)), and (iii) Lenders
have received a certificate of an Authorized Officer of Company certifying as to
each of the matters specified in clauses (i) and (ii) above, accompanied, in the
case of clause (ii) above, by reasonably detailed calculations thereof."
 
5.   Minimum Consolidated Liquidity.  Section 6.8(d) of the Financing Agreement
is hereby amended and restated to read in its entirety as follows:
 
"(d)           Minimum Consolidated Liquidity.  Company and its Subsidiaries
shall not permit Consolidated Liquidity at any time to
 
 
2

--------------------------------------------------------------------------------

 
be less than $10,000,000; provided, that if the Company has issued more than
$15,000,000 of gross proceeds of Specified Preferred Stock, Company and its
Subsidiaries shall not permit Consolidated Liquidity at any time to be less than
the sum of (i) $10,000,000, plus (ii) the difference between (A) an amount equal
to 50% of the gross proceeds of Specified Preferred Stock issued by the Company,
and (B) $7,500,000."
 
6.   Changes to Certain Agreements and Organizational Documents.      Section
6.15 of the Financing Agreement is hereby amended by deleting the period at the
end thereof and adding the following proviso in its stead:
 
"provided that, for the avoidance of doubt this Section 6.15 shall not prohibit
the filing of a Certificate of Designations establishing the terms of the 11.5%
Series A Cumulative Preferred Stock to which the Specified Preferred Stock
relates."
 
7.   Notices.  Section 10.1(a) of the Financing Agreement is hereby amended by
amending and restating the first sentence therein to read as follows:
 
"Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Loan Party,
Collateral Agent, Administrative Agent, shall be sent to such Person's address
as set forth on Appendix B or in the other relevant Loan Document, or, in each
case, as otherwise indicated to each of the other parties hereto in writing, and
in the case of any Lender, the address as indicated on Appendix B, or as
otherwise indicated to Administrative Agent in writing."
 
8.           Service of Process.  Section 10.15(b) of the Financing Agreement is
hereby amended and restated to read in its entirety as follows:
 
"(b)           EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1 OR CT CORPORATION SYSTEMS, LOCATED AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, AND HEREBY APPOINTS CT CORPORATION SYSTEMS AS
ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS.  ANY AND ALL SERVICE OF PROCESS
AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE
AGAINST ANY LOAN PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  IN THE EVENT
 
 
3

--------------------------------------------------------------------------------

 
CT CORPORATION SYSTEMS  SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS
AFORESAID AND IF ANY LOAN PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY,
SUCH LOAN PARTY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 10.15 ABOVE, AND ACCEPTABLE TO REQUIRED LENDERS, AS EACH LOAN PARTY'S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH LOAN PARTY'S BEHALF SERVICE
OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR
PROCEEDING."
 
9.           Consent to Issuance of Preferred Shares; Delivery of
Documents.  Each Lender hereby consents to the issuance of the Specified
Preferred Stock on substantially the terms and conditions set forth in the
Specified Preferred Stock Preliminary Prospectus attached as Exhibit A
hereto.  The Company hereby agrees to deliver to each Lender, within one
Business Day following the First Amendment Effective Date, a certificate of an
Authorized Officer of the Company attaching a true and correct copy of each of
(x) the Certificate of Designation of the 11.5% Series A Cumulative Preferred
Stock and (y) the Deposit Agreement among Company, Computershare Trust Company,
N.A., as depositary, and the holders from time to time of the depositary
receipts described therein.
 
10.           Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the fulfillment, in a manner satisfactory to the Required Lenders,
of each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Required Lenders is hereinafter referred to as the
"First Amendment Effective Date"):
 
(a)  Representations and Warranties; No Event of Default.  The representations
and warranties contained herein, in the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Agent or any Lender
pursuant hereto or thereto on or prior to the date hereof shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of the date hereof, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date.  No Event of Default or Default shall have occurred and be
continuing or would result from the consummation of the First Amendment.
 
(b)  Delivery of Documents.  Collateral Agent shall have received on or before
the First Amendment Effective Date (i) this Amendment, duly executed by the
Borrowers,
 
 
4

--------------------------------------------------------------------------------

 
the Guarantors, the Agents and the Required Lenders, and (ii) an amendment to
the Fee Letter, duly executed by Company, Collateral Agent and the Co-Lead
Arrangers.
 
(c)  Closing of Offering.  The Company shall have consummated the issuance of
one or more shares of Specified Preferred Stock.
 
(d)  Occurrence of Amendment Effective Date.  Each of the conditions specified
in clauses (a), (b) and (c) above shall have been satisfied by not later than
January 3, 2014.
 
11.           Representations and Warranties.  Each Loan Party represents and
warrants as follows:
 
(a)           The execution, delivery and performance by each Loan Party of this
Amendment (including, without limitation, Section 12) and the performance by
each Loan Party of the Financing Agreement, as amended hereby, has been duly
authorized by all necessary action, and each Loan Party has all requisite power,
authority and legal right to execute, deliver and perform this Amendment
(including, without limitation, Section 12) and to perform the Financing
Agreement, as amended hereby.
 
(b)           This Amendment and the Financing Agreement, as amended hereby, is
a legal, valid and binding obligation of each Loan Party, enforceable against
each Loan Party in accordance with the terms thereof, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.
 
12.           Release.  The Loan Parties may have certain Claims against the
Released Parties, as those terms are defined below, regarding or relating to the
Financing Agreement or the other Loan Documents.  The Agents, the Co-Lead
Arrangers, the Lenders and the Loan Parties desire to resolve each and every one
of such Claims in conjunction with the execution of this Amendment and thus each
Loan Party makes the releases contained in this Section 8.  In consideration of
the Agents, the Co-Lead Arrangers, and the Lenders entering into this Amendment
and agreeing to substantial concessions as set forth herein, each Loan Party
hereby fully and unconditionally releases and forever discharges each of the
Agents, the Co-Lead Arrangers, and the Lenders, and their respective directors,
officers, employees, subsidiaries, branches, affiliates, attorneys, agents,
representatives, successors and assigns and all persons, firms, corporations and
organizations acting on any of their behalves (collectively, the "Released
Parties"), of and from any and all claims, allegations, causes of action, costs
or demands and liabilities, of whatever kind or nature, from the beginning of
the world to the date on which this Amendment is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which any Loan Party has, had, claims
to have had or hereafter claims to have against the Released Parties by reason
of any act or omission on the part of the Released Parties, or any of them,
occurring prior to the date on which this Amendment is executed, including all
such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Amendment is executed, including the administration or enforcement of
the Revolving Loans,
 
 
5

--------------------------------------------------------------------------------

 
the Term Loan, the Obligations, the Financing Agreement or any of the Loan
Documents, in each case, regarding or relating to the Financing Agreement and
the other Loan Documents (collectively, all of the foregoing, the
"Claims").  Each Loan Party represents and warrants that it has no knowledge of
any claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date hereof would be the basis of
a claim by any Loan Party against the Released Parties which is not released
hereby, in each case, regarding or relating to the Financing Agreement and the
other Loan Documents.  Each Loan Party represents and warrants that the
foregoing constitutes a full and complete release of all such Claims.
 
13.           Miscellaneous.
 
(a)           Continued Effectiveness of the Financing Agreement.  Except as
otherwise expressly provided herein, the Financing Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, except that on and after the First
Amendment Effective Date (i) all references in the Financing Agreement to "this
Agreement", "hereto", "hereof", "hereunder" or words of like import referring to
the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (ii) all references in the other Loan Documents to the "Financing
Agreement", "thereto", "thereof", "thereunder" or words of like import referring
to the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment.  To the extent that the Financing Agreement or any other Loan
Document purports to pledge to Collateral Agent, or to grant to Collateral
Agent, a security interest or lien, such pledge or grant is hereby ratified and
confirmed in all respects.  Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment
of any right, power or remedy of the Agents, the Co-Lead Arrangers and the
Lenders under the Financing Agreement or any other Loan Document, nor constitute
a waiver or an amendment of any provision of the Financing Agreement or any
other Loan Document.
 
(b)           Reaffirmation.  Each of Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party.  Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the liens and security interests heretofore granted, pursuant to and in
connection with the Security Agreement or any other Loan Document, to Collateral
Agent, as collateral security for the obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such obligations, continue to be and remain collateral for such obligations from
and after the date hereof.
 
(c)           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Amendment.
 
(d)           Headings.  Section headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
 
 
6

--------------------------------------------------------------------------------

 
(e)           Costs and Expenses.  The Loan Parties agree to pay on demand all
reasonable fees, costs and expenses of the Agents and the Lenders pursuant to
Section 10.2 of the Financing Agreement in connection with the preparation,
execution and delivery of this Amendment.
 
(f)           First Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this Amendment constitutes a "Loan Document" under
the Financing Agreement.  Accordingly, it shall be an Event of Default under the
Financing Agreement if (i) any representation or warranty made by any Loan Party
under or in connection with this Amendment shall have been untrue, false or
misleading in any material respect when made, or (ii) any Loan Party shall fail
to perform or observe any term, covenant or agreement contained in this
Amendment.
 
(g)           Governing Law.  This Amendment shall be governed by the laws of
the State of New York.
 
(h)           Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of this Page Intentionally Left Bank]
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 

 
GLOBAL GEOPHYSICAL SERVICES, INC.
             
By:
/s/ P. Mathew Verghese
   
Name: P. Mathew Verghese
   
Title: Senior Vice President and Chief
   
Financial Officer
                   
AUTOSEIS DEVELOPMENT COMPANY
             
By:
/s/ P. Mathew Verghese
   
Name: P. Mathew Verghese
   
Title: Senior Vice President and Chief
   
Financial Officer
                   
Autoseis, Inc.
             
By:
/s/ P. Mathew Verghese
   
Name: P. Mathew Verghese
   
Title: Senior Vice President and Chief
   
Financial Officer
                   
GGS International Holdings, Inc.
             
By:
/s/ P. Mathew Verghese
   
Name: P. Mathew Verghese
   
Title: Senior Vice President and Chief
   
Financial Officer

 
 
First Amendment to Financing
Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
Global Eurasia, LLC
             
By:
/s/ P. Mathew Verghese
   
Name: P. Mathew Verghese
   
Title: Senior Vice President and Chief
   
Financial Officer
                   
Global Microseismic Services, Inc.
             
By:
/s/ P. Mathew Verghese
   
Name: P. Mathew Verghese
   
Title: Senior Vice President and Chief
   
Financial Officer
                   
GGS LEASE CO., INC.
 
(formerly Paisano Lease Co., Inc.)
             
By:
/s/ P. Mathew Verghese
   
Name: P. Mathew Verghese
   
Title: Senior Vice President and Chief
   
Financial Officer

 
 
First Amendment to Financing
Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
TPG SPECIALTY LENDING, INC.,
 
as Administrative Agent, Collateral Agent and a Lender
             
By:
/s/ Michael Fishman
   
Name: Michael Fishman
   
Title: CEO
                   
TPG SL SPV, LLC
 
as a Lender
       
By:
/s/ Michael Fishman
   
Name: Michael Fishman
   
Title: President
                   
Tennenbaum Opportunities Partners V, LP, as a Lender
 
By:  Tennenbaum Capital Partners, LLC
 
Its:  Investment Manager
       
By:
/s/ David Adler
   
Name: David Adler
   
Title: Partner
                   
Tennenbaum Opportunities Fund VI, LLC, as a Lender
 
By:  Tennenbaum Capital Partners, LLC
 
Its:  Investment Manager
       
By:
/s/ David Adler
   
Name: David Adler
   
Title: Partner

 
 
First Amendment to Financing
Agreement
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Specified Preferred Stock Preliminary Prospectus

